Filed 10/2/20 P. v. Glasper CA1/1


                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
      Plaintiff and Respondent,                                A157815

 v.                                                            (San Mateo County Super.
 ABRAHAM GLASPER,                                              Ct. No. SC-019835-A)
      Defendant and Appellant.


         Abraham Glasper appeals from an order summarily denying his
petition for resentencing pursuant to Penal Code1 section 1170.95. (See
§ 1237, subd. (b); Teal v. Superior Court (2014) 60 Cal. 4th 595, 597.)
Glasper’s appointed appellate counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal. 3d 436, 441–442 and identified potential issues to assist
our independent review (Anders v. California (1967) 386 U.S. 738, 744; see
People v. Kelly (2006) 40 Cal. 4th 106, 109–110). Glasper’s appellate counsel
advised Glasper of his right to file a supplemental brief, bringing to this
court’s attention any issue he believed deserved review. Glasper has not
done so.




        All statutory references are to the Penal Code unless otherwise
         1

specified.
                                                               1
      There is currently a split among appellate courts regarding whether an
appeal from the summary denial of a section 1170.95 petition should be
subject to Wende review. (See People v. Flores (2020) 54 Cal. App. 5th 266, 269
[“when an appointed counsel files a Wende brief in an appeal from a summary
denial of a section 1170.95 petition, a Court of Appeal is not required to
independently review the entire record, but the court can and should do so in
the interests of justice”]; People v. Cole (2020) 52 Cal.App.5th1023, 1028–
1029 [dismissing as abandoned Wende appeal from the summary denial of a
section 1170.95 petition; noting that the “court has the duty to address any
issues raised by the defendant [in supplemental briefing] but otherwise may
dismiss the appeal without conducting an independent review of the
record”].) Assuming without deciding that Wende review is available in these
proceedings, our independent review of the record has revealed no arguable
issues. We therefore affirm.
            FACTUAL AND PROCEDURAL BACKGROUND2
      The victim in this case was an 18-month-old girl, S.D. In January
1988, 19-year-old Glasper was living at a homeless shelter with his mother
and half siblings. Glasper and S.D.’s mother, who was also living at the
shelter, began a relationship. Glasper was suffering from severe cocaine
addiction at the time. On January 21, 1988, Glasper was using crack cocaine
while caring for S.D. In response to S.D.’s ongoing crying, Glasper became
angry, lost control and punched S.D. repeatedly in the abdomen, killing her.
It was only after he realized the child was dead that he sought assistance.


      2The factual recitation is based on the preliminary hearing transcript
and probation report, both part of the record of conviction. (See People v.
Sledge (2017) 7 Cal. App. 5th 1089, 1096–1097 [probation report]; People v.
Reed (1996) 13 Cal. 4th 217, 223–229 [preliminary hearing transcript].)
                                       2
Initially, Glasper told investigators that he had been playing with S.D. and
accidentally dropped her. Later that night, however, he admitted to the
detective in charge that he had hit S.D. nine to 10 times in the abdomen. He
also admitted to hitting or shaking S.D. on two prior occasions.
      As a result of this incident, the San Mateo County District Attorney
filed a criminal complaint in San Mateo County Municipal Court on
January 25, 1988, charging Glasper with the malice aforethought murder of
S.D. (§ 187, subd. (a).) The complaint included a special allegation that
Glasper personally and intentionally inflicted great bodily injury on S.D.
within the meaning of section 1203.075, subd. (a)(1). After Glasper was held
to answer as charged at the conclusion of the June 1988 preliminary hearing,
an information containing identical allegations was filed in San Mateo
County Superior Court on June 15, 1988.
      On October 4, 1988, Glasper pleaded nolo contendere to one count of
second degree murder. (§ 187, subd. (a).) In response, the prosecution moved
to strike the great bodily injury allegation. After accepting the plea bargain,
Glasper again admitted the offense to his probation officer, showing remorse.
On December 6, 1988, the sentencing court struck the special allegation,
denied probation, and sentenced Glasper to 15 years to life in prison on the
murder conviction.
      On January 7, 2019, Glasper filed a form petition seeking resentencing
pursuant to section 1170.95 and requested appointment of counsel. The court
appointed counsel for Glasper in January 2019. Thereafter, on March 6,
2019, the prosecution filed an opposition to the finding of a prima facie case.
That same day, the prosecution filed a request for judicial notice of various
documents from the record of conviction, including the preliminary hearing


                                       3
transcript, the complaint and information, and the probation report.
Glasper’s attorney did not file a response.
      The trial court held a hearing on the petition on April 23, 2019. The
prosecutor asked the court to deny the petition because the record showed
that Glasper was the actual killer. Glasper’s attorney submitted the matter
“based on the state of the record without conceding any issues.” The trial
court denied the petition, finding that Glasper was not eligible for relief
under section 1170.95.
                                 DISCUSSION
      In 2018, Senate Bill No. 1437 (2017-2018 Reg. Sess.) was enacted “to
amend the felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1(f).) Thus,
section 1170.95 relief is not available for a defendant who personally commits
murder. (People v. Cornelius (2020) 44 Cal. App. 5th 54, 58 (Cornelius), review
granted Mar. 18, 2020, S260410; see People v. Edwards (2020)
48 Cal. App. 5th 666, 674–675 (Edwards), review granted July 8, 2020,
S262481.) As detailed above, the record of conviction contains Glasper’s
repeated admissions that he personally beat the child victim, causing her
death.
      We are aware that the Supreme Court has granted review on the issue
of whether the trial court can rely on the record of conviction to conclude that
a petitioner has failed to make a prima facie showing of eligibility for relief
under section 1170.95. (See People v. Lewis (2020) 43 Cal. App. 5th 1128,
review granted Mar. 18, 2020, S260958.) We also acknowledge that the trial
                                        4
court, in denying the petition, did not expressly state it was granting the
prosecution’s judicial notice request. However, defense counsel submitted on
the documents provided. In addition, the court concluded that Glasper was
not entitled to relief “from the review of the materials I have.” Moreover,
under the circumstances, the court was mandated to grant the judicial notice
request (Evid. Code, §§ 452, subd. (d), 453) and did not expressly deny the
request as is otherwise required by statute (id., § 456). It thus appears that
the court impliedly granted the judicial notice request.
      Regardless, in this appeal we are required to judicially notice the
documents offered by the prosecution below. (See Evid. Code, § 459,
subd. (a).) And those documents establish as a matter of law that Glasper is
ineligible for relief under section 1170.95. Thus, even if the trial court here
erred by summarily denying the petition or by failing to expressly grant the
prosecution’s judicial notice request, Glasper cannot demonstrate prejudice,
and remand for any further hearing on the petition would be futile. (See
Edwards, supra, 48 Cal.App.5th at p. 675; Cornelius, supra, 44 Cal.App.5th
at p. 58.) “The law . . . does [not] require[] idle acts.” (Civ. Code, § 3532.)
                                 DISPOSITION
      The order denying Glasper’s section 1170.95 petition is affirmed.




                                         5
                                _________________________
                                Sanchez, J.


WE CONCUR:


_________________________
Margulies, Acting P. J.


_________________________
Banke, J.




A157815 People v. Glasper


                            6